DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  , filed on  08/02/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on the following dates 03/13/2020, 08/10/2020, and 12/28/2020 have been considered by the examiner.

Claim Objections
Claim 4, line 4 objected to because of the following informalities:   "nature language processing" should read “natural language processing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claims as whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	The independent claims 1, and 14 recites: “A method for training a key phrase identification model, comprising: obtaining first training data for identifying feature information of words in a first training text; obtaining second training data for identifying a key phrase in a second training text; and training the key phrase identification model based on the first training data and the second training data, to identify the key phrase in audio data.”
	The limitation of “training a key phrase”, “obtaining first or second training data”, and “training the key phrase identification model” as drafted covers a human organizing activities, as such they all point to an abstract idea. Training a key phrase can be performed by a human with a pen and paper and by memorizing certain patterns or documenting such patterns related to words where patterns’ pronunciation or context can be applied in certain way. Obtaining is an action that can also be accomplished by a human by gathering information and write it down on a piece of paper. Identifying a key phrase is a task that can be done by a human by merely looking at the phrases and comprehending the phrase and choose the one which stands out as a key phrase.
This judicial exception is not integrated into a practical application. In particular, claim 14 recites one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for training a general-purpose computer, a special purpose computer, or other programmable data-processing devices”. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea–see MPEP 2106.05(f), 2106.04(d). The claim is directed to an abstract idea.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer which due to lack of specificity, is considered as a general computer (or processor) -see Par. 0065, and 0069 of the Applicant’s Specification “The program codes may be provided to processor or the controller of a general-purpose computer, a special purpose computer, or other programmable data-processing devices, such that when executed by the processor or controller, causes the functions/operations specified in the flowchart and/or the block diagram to be implemented”. Mere instructions to apply an exception using a generic computer 
Claim 10, recites a method for identifying a key phrase in audio, comprising: obtaining audio data to be identified; and identifying the key phrase in the audio data using a trained key  wherein the rest of the limitations are similar to claim 1, and 14. Extracting key phrase from an audio file can be performed by a human by attentively listening to the audio file and take a note on a piece of paper and subsequently choose the key phrase. In this claim the difference with the prior ones is the transcribing part which can be performed by a human. Once the key phrase is identified the rest of the activities will follow the same process as detailed in claim 1. 
	Claims 2 is directed toward human activity. Wherein obtaining the first training data includes: obtaining the first training text; and generating the first training data by preprocessing the first training text. Human can perform this activity by using a pen and paper and identifying the candidate for the training purposes from the candidate text on a piece of paper. A human can view different texts or words and memorize any specific pattern and apply the same pattern to other words or texts. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.

	Claim 4 is directed toward human activity. Wherein preprocessing the first training text includes: splitting the first training text into at least one sentence; and determining the feature information of the words in the at least one sentence using a natural language processing technology. Segmenting a text and splitting sentences for the sake of further processing them is an activity that a human can perform with the aid of a pen and paper. Human can attentively note the sentences down on a paper and extract the features of the sentence by writing it down. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
Claim 5 is directed toward human activity. Wherein the feature information includes at least one of the following information about the words: text, part of speech, semantic meaning and syntax information. Once the sentences are segregated, extracting the specific feature is a simple concept which a human can perform by writing it down on a piece of paper. Part of the 
Claim 6 is directed toward human activity. Wherein obtaining the second training data includes: obtaining the second training text; and generating the second training data by preprocessing the second training text. Preprocessing the second training text can be carried out by a human with a pen and paper. Once the concept of the text is extracted the rest of the processing can be carried out on the paper by a human. As noted before the memorization of the given pattern and applying the said pattern to other cases is something that a human can do. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
Claim 7 is directed toward human activity. Wherein obtaining the second training text includes: obtaining a second audio sample for training the key phrase identification model; and converting the second audio sample into the second training text using a speech recognition technology. As mentioned before the act of extracting a text out of an audio file can be performed by a human, by attentively listening to the audio file and transcribing the said matter.  The balance of activities are identical to the previous claims which can be performed by a human on a paper. Here also a human cab rely on his memory and obtain the pattern as he can detect and apply it to the other words. The claim does not include additional elements that 
Claim 8 is directed toward human activity. Wherein preprocessing the second training text includes: splitting the second training text into at least one sentence; and identifying the key phrase in the at least one sentence using a plurality of labels. Identifying a key phrase by inspecting the labels is a simple concept that can be carried out by a human with pen and paper. Human can dissect a sentence into different parts and extract the information he needs from them. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
Claim 9 is directed toward human activity. Identifying a starting character of the key phrase using a first label; identifying a subsequent character of the key phrase using a second label, the subsequent character following the starting character; and identifying a character in the at least one sentence that does not belong to the key phrase using a third label. Identification of the different characters that form a given phrase can be done by a human by using a pen and paper and visualization of the word. Various labels can be identified once the phrase in question is written down on a piece of paper. The rest of the actions are simple activities which can be done on a piece of paper by a human. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
Claim 11 is directed toward human activity. Wherein identifying the key phrase in the audio data includes: converting the audio data into a text corresponding to the audio data using 
Claim 12 is directed toward human activity. Wherein the corresponding label includes one of: a first label for indicating the character as being a starting character of the key phrase; a second label for indicating the character as being a subsequent character of the key phrase, the subsequent character following the starting character; and a third label for indicating the character as not belonging to the key phrase. As mentioned before manipulating the characters that form a phrase can be easily performed by a human on a piece of paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
Claim 13 is directed toward human activity. Wherein identifying the key phrases in the audio data based on the corresponding labels includes: identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label, as the key phrase. This is similar to the claims mentioned above where the characters that form a phrase is manipulated. Audio file as a source of data was discussed 
Therefore, claims 1-14 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 - 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daya et al. (US20090292541A1)(hereinafter “Daya”).

	Regarding claim 1, Daya teaches a method for training a key phrase identification model, comprising: obtaining first training data for identifying feature information of words in a first training text; (Par. 0038:” Referring now to FIG. 4 showing a flowchart of the main steps in training a model for enhanced key phrase recognition …On step 412 the text undergoes NLP analysis, including for example POS tagging and stemming. On step 413 training key phrases are extracted from the text. … Step 413 uses a set of linguistic rules 414 for identifying potential key phrase is represented as a feature vector for further processing in training step 424”)
obtaining second training data for identifying a key phrase in a second training text;(Par. 0038:” On step 412 the text undergoes NLP analysis, including for example POS tagging and stemming. On step 413 training key phrases are extracted from the text. The training key phrases are extracted according to linguistic rules 414, which indicate combination having high likelihood of being key phrases.").
	and training the key phrase identification model based on the first training data and the second training data, to identify the key phrase in audio data. (Par. 0059:” On step 424 training is performed for generating key phrase confidence or correctness model 425 and key phrase importance model 426, which preferably include pairs, each pair consisting of a feature vector representation and an indication… Key phrase importance model 426 relates to the importance or significance of the detected key phrases. On step 416 each key phrase is represented as a feature vector for further processing in training step 424. On step 424 manual indication 415 is received, in which each key phrase is tagged as important or unimportant.”). Note: Two sets of data are being fed into training block 424, training data set from main branch through 416 and the second set from 415.

	Regarding claim 2, Daya teaches the method of claim 1, wherein obtaining the first training data includes: obtaining the first training text; (Par. 0027:” Training is performed on a training audio source. On step 204 a corpus comprising one or more training audio files or streams is received by a training system. … During step 209 training words are extracted.”).
text extraction by text -related analysis, such as STT or word spotting, otherwise receiving text extracted from the audio files.”).

	Regarding claim 3, Daya teaches the method of claim 2, wherein obtaining the first training text includes: obtaining a first audio sample for training the key phrase identification model; (Par. 0021:”... multiple features are determined or extracted from audio source in which words were found and from the environment and acoustic environment”, and Par. 0008:” ...training words extracted from a training audio source”, and Par. 0027:” Training is performed on a training audio source. … During step 209 training words are extracted.”)
	and converting the first audio sample into the first training text using a speech recognition technology. (Par. 0027:” Substep 209 comprises text extraction by text -related analysis, such as STT or word spotting, otherwise receiving text extracted from the audio files. … During step 209 training words are extracted.”).

	Regarding claim 4, Daya teaches the method of claim 2, wherein preprocessing the first training text includes: splitting the first training text into at least one sentence; (Par. 0038:” Training words extracted on textual extraction step 409 whether by speech to text, word spotting or otherwise receiving text extracted from the audio files, and acoustic features are extracted on step 410.”).
al language processing technology. (Par. 0038:” On step 412 the text undergoes NLP analysis, including for example POS tagging and stemming. On step 413 training key phrases are extracted from the text. … Step 413 uses a set of linguistic rules 414 for identifying potential key phrases.”, and Par. 0059:”On step 416 each key phrase is represented as a feature vector for further processing in training step 424”).

	Regarding claim 5, Daya teaches the method of claim 4, wherein the feature information includes at least one of the following information about the words: text, part of speech, semantic meaning and syntax information. (Par. 0064:” Natural Language Processing [NLP] tagging components 624 comprise Parts of Speech [POS] tagging engine 628 for assigning a part of speech indication, such as noun, verb, preposition, adverb, adjective or others to words extracted by engine 604 or engine 608. NLP analyses components 624 further comprise stemming engine 632 for reducing words to their basic form, for example "books" will be stemmed to "book", "going" will be stemmed to "go" and the like.”).

	Regarding claim 6, Daya teaches the method of claim 1, wherein obtaining the second training data includes: obtaining the second training text; (Par. 0038:”On step 412 the text undergoes NLP analysis, including for example POS tagging and stemming. On step 413 training key phrases are extracted from the text. The training key phrases are extracted according to linguistic rules 414, which indicate combination having high likelihood of being key phrases”).
training words from the training audio source, or a second text extraction step for extracting the test word from the test audio source.”).

	Regarding claim 7. Daya teaches the method of claim 6, wherein obtaining the second training text includes: obtaining a second audio sample for training the key phrase identification model; (Par. 0011:”… a key phrase training component for receiving indications and generating a key phrase training model between the training key phrase and the features, and an indication; and a classification engine for applying the key phrase training model on the test key phrase and the features… Within the apparatus the features optionally relate to a second audio source.”).
	and converting the second audio sample into the second training text using a speech recognition technology. (Par. 0038:” Referring now to FIG. 4 showing a flowchart of the main steps in training a model for enhanced key phrase recognition and importance testing. Training is performed on a training audio source coming through block 410.”, and Par. 0059:” Key phrase confidence or correctness model 425 relates to the confidence or the correctness of words and word combinations using manual transcription 420 [speech recognition technology].”).

	Regarding claim 10, Daya teaches a method for identifying a key phrase in audio, comprising: obtaining audio data to be identified; (Par. 0021:” ... multiple features are extracted from audio source in which words were found and from the environment and acoustic environment”, and Par. 0008:” ...training words extracted from a training audio source”, and Par. 0034:” Referring now to FIG. 3, showing a flowchart of the main steps in enhancing speech to text results, once training is completed”).
	and identifying the key phrase in the audio data using a trained key phrase identification model, (Par. 0034:” FIG. 3, showing a flowchart of the main steps in enhancing speech to text results, once training is completed.”, and Par. 0035:”On step 320, the word training model generated on step 224 above and stored on step 228 above is retrieved and on classification step 324 the model is used to predict the confidence score or correctness estimation for each word represented as a feature vector on step 316.”, and par. 0037:” Key phrases are generally combinations of one or more words which are logically related, whether linguistically or in the context of the environment”).
	wherein the key phrase identification model is trained based on first training data for identifying feature information of words in a first training text and second training data for identifying the key phrase in a second training text.(Par. 0022:” A model is then trained on the set of feature vectors and their corresponding labels. After the training step is completed, during on-going usage, also referred to as testing step or production stage, the features are extracted for each found word, followed by the determination of a confidence score, according to the model. The confidence score is then used for determining whether the found word is correct or incorrect.”, and Par. 0023:” Key phrases are located in a text that has been extracted from an audio source, according to a set of linguistic rules, and additional or alternative features are determined for the key phrases”).

	Regarding claim 14, Daya teaches an apparatus for training a key phrase identification model, comprising: one or more processors, and a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to implement a method for training a key phrase identification model, comprising: (Par. 0026:” ...a Central Processing Unit (CPU) or microprocessor device, … computing platform provisioned with a memory device...Each application is a set of logically interrelated computer programs, modules, or other units and associated data structures that interact to perform one or more specific tasks.” and Par. 0010:” ...The apparatus can further comprise a key phrase extraction component for extracting a training key phrase from the at least one training word and a test key phrase from the at least one test word ...”).
	obtaining first training data for identifying feature information of words in a first training text; (Par. 0059:” On step 424 training is performed for generating key phrase confidence or correctness model 425 and key phrase importance model 426, which preferably include pairs, each pair consisting of a feature vector representation and an indication… Key phrase importance model 426 relates to the importance or significance of the detected key phrases. On step 416 each key phrase is represented as a feature vector for further processing in training step 424. On step 424 manual indication 415 is received, in which each key phrase is tagged as important or unimportant.”).
	obtaining second training data for identifying a key phrase in a second training text; (Par. 0038:” On step 412 the text undergoes NLP analysis, including for example POS tagging training key phrases are extracted from the text. The training key phrases are extracted according to linguistic rules 414, which indicate combination having high likelihood of being key phrases"). Note: Two sets of data are being fed into training block 424, training data set from main branch through 416 and the second set from 415.
	and training the key phrase identification model based on the first training data and the second training data, to identify the key phrase in audio data. (Par. 0030:” On step 224 a model is trained, based upon the input training data”, and Par. 0059:” On step 424 training is performed for generating key phrase confidence or correctness model 425 and key phrase importance model 426”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daya as applied to claim 6,  in further view of Fen-Xiang Liu (CN 106815194 A)(hereinafter “Liu”).

Regarding claim 8, Daya teaches a method for training a key phrase identification model. 
Regarding claim8, Daya does not teach the method of claim 6, wherein preprocessing the second training text includes: splitting the second training text into at least one sentence; and identifying the key phrase in the at least one sentence using a plurality of labels. 

Liu teaches splitting the second training text into at least one sentence; (Par. 0020:” …vector determines Unit, for carrying out word segmentation processing to text to be measured…”, and Par. 0011:”… there is provided a kind of model training method, including: obtain and carry part of speech the text message of mark, wherein, the text message includes a plurality of sentences, and each word in every sentence is carried The part of speech mark of corresponding part of speech type”).
and identifying the key phrase in the at least one sentence using a plurality of labels. (Par. 0014:” Further, keywords mark the text information of each sentence in the first pre-set mark, other words labeled as second pre-set mark, so that when using the neural network model to identify words, marking the keyword is the first pre-set mark.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daya in view of Liu to include splitting the second training text into at least one sentence and identifying the key phrase in the at least one sentence using a plurality of labels in order to provide a model training and device and keyword recognition method to solve the technical problem in the prior art for the keyword identification accuracy difference in sentence, as evidence by Liu (see Par. 0010).

	Claims 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daya as applied to claim 8, 10, 11, and 12 respectively,  in further view of Su et al. (CN107797992A)(hereinafter “Su”).

Regarding claim 9, Daya teaches a method for training a key phrase identification model.
Regarding claim9, Daya does not teach the method of claim 8, wherein identifying the plurality of key phrases in the at least one sentence using the plurality of labels includes: identifying a starting character of the key phrase using a first label; identifying a subsequent 

Su teaches identifying a starting character of the key phrase using a first label; (Par. 0068:” Process of NER is sequence annotation problem, namely for the given input text sequence, to each character (or word) label”, and Par. 0072:” B-PER labelling meanings name start character I-PER name of intermediate and end character B-LOC name start character I-LOC name in the middle and ending character B-ORG organization name of the initial character I-ORG organization name  ...”)
identifying a subsequent character of the key phrase using a second label, the subsequent character following the starting character; (Par. 0069:” label can be defined by the following: NER name [PER], address [LOC], identifying the organization name [ORG] as an example, the following input text: " Zhangsan from Xian, Peking University, the sequence result is marked:”, and “Par. 0070:” Zhang B-PER /I-PER to I/O from the I/O /B - LOC /I-LOC, I/O I/O I/O to I/O /B - ORG /I-ORG large /I-ORG /I-ORG…”).
and identifying a character in the at least one sentence that does not belong to the key phrase using a third label. (Par. 0072:” ...start character I-LOC name in the middle and ending character B-ORG organization name of the initial character I-ORG organization name in the middle and ending character to other characters”).



Regarding claim 11, Daya teaches a method for training a key phrase identification model.
Daya further teaches converting the audio data into a text corresponding to the audio data using a speech recognition technology; (Par. 0022:” In addition, manual transcription or an indication to particular words spotted in the audio source is provided for the same audio files or streams”, and Par. 0025:” …capturing/logging unit 132 without being stored, to an enhanced speech to text (STT) engine 136 which transcribes or spots the words...”).

Regarding claim11, Daya does not teach the method of claim 10, wherein identifying the key phrase in the audio data includes: splitting the text into at least one sentence; determining a corresponding label for a character in the at least one sentence using the key phrase identification model; and identifying the key phrase in the audio data based on the corresponding label.
Su teaches splitting the text into at least one sentence; (Par. 0083:” when the input sequence is a text sequence, the input sequence character segmentation processing to obtain text character sequence [sentence] using the condition random field to obtain named entity [key phrase] recognition results corresponding to the input sequence [input text]”).
determining a corresponding label for a character in the at least one sentence using the key phrase identification model; (Par. 0110:” In step 303, processing the character vector sequence using a neural network algorithm [key phrase identification model] to obtain the input sequence of the text character sequence”, and Par. 0111:”It can be understood that, for each character in the input sequence of marking the marking action, can be abstracted as a sequence labeling problem, which essentially is a classification task, namely to determine classification category of each character.”, and Par.  0068:”Process of NER is sequence annotation problem, namely for the given input text sequence, to each character (or word) label”).
and identifying the key phrase in the audio data based on the corresponding label. (Par. 0068:” Process of NER is sequence annotation problem, namely for the given input text sequence, to each character [or word] label.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daya in view of Su to include converting the audio data into a text, splitting the text into at least one sentence; determining a corresponding label, and identifying the key phrase in order to process the text character sequence to obtain named entity recognition results corresponding to the input sequence, as evidence by Su (see Par. 0012).


Regarding claim12, Daya does not teach the method of claim 11, wherein the corresponding label includes one of: a first label for indicating the character as being a starting character of the key phrase; (Par. 0072:” B-PER labelling meanings name start character I-PER name of intermediate and end character B-LOC name start character I-LOC name in the middle and ending character B-ORG organization name of the initial character I-ORG organization name ...”).
a second label for indicating the character as being a subsequent character of the key phrase, the subsequent character following the starting character; (Par. 0072:” B-PER labelling meanings name start character I-PER name of intermediate and end character B-LOC name start character I-LOC name in the middle and ending character B-ORG organization name of the initial character I-ORG organization name ...”).
and a third label for indicating the character as not belonging to the key phrase. (Par. 0072:” ...and ending character to other characters.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daya in view of Su to include first label for indicating the character as being a starting character, second label for indicating the character as being a subsequent character, and a third label for indicating the character as not belonging to the key phrase in order to process the text character sequence to obtain named entity recognition results corresponding to the input sequence, as evidence by Su (see Par. 0012).


Regarding claim 13, Daya teaches a method for training a key phrase identification model.
Regarding claim13, Daya does not teach the method of claim 12, wherein identifying the key phrases in the audio data based on the corresponding labels includes: identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label, as the key phrase.
Su teaches identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label, as the key phrase. (Par. 0081:” In the embodiment of input sequence can be the text sequence, also can be the speech segment”, and Par. 0068:”Process of NER is sequence annotation problem, namely for the given input text sequence, to each character [or word] label”, and Par. 0069:”label can be defined by the following: NER name [PER], address [LOC], identifying the organization name [ORG] as an example, the following input text: " Zhangsan from Xian, Peking University, the sequence result is marked…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Daya in view of Su to include identifying a set consisting of the starting character identified by the first label and the subsequent character identified by the second label in order to process the text character sequence to obtain named entity recognition results corresponding to the input sequence, as evidence by Su (see Par. 0012).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A./Examiner, Art Unit 2656                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/25/2021